Citation Nr: 0100532	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  95-28 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of service-connected hypothyroidism with 
tachycardia, evaluated as 10 percent disabling from 
November 7, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, granted 
service connection for hypothyroidism with tachycardia and 
evaluated it as 10 percent disabling, effective from 
November 7, 1994, and denied claims of service connection for 
anemia, a hysterectomy, and premature menopause.  In July 
1996, the veteran withdrew her appeal of the denial of 
service connection for a hysterectomy.  38 C.F.R. § 20.204(b) 
(2000) (a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision).  In 
September 1996, the RO granted service connection for 
premature menopause.  

In February 1998 and December 1998, the appeal of the 
remaining two issues came before the Board.  In February 
1998, the Board remanded the veteran's appeal for further 
evidentiary development.  In December 1998, the Board denied 
the claim of service connection for anemia and remanded the 
rating issue for further evidentiary development.  
Accordingly, the only issue remaining on appeal is as stated 
on the cover page of this decision.

The Board also notes that its February 1998 and December 1998 
remands referred to the hypothyroidism with tachycardia issue 
as involving the question of entitlement to an increased 
rating.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has since indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the 
hypothyroidism with tachycardia rating issue as set forth on 
the title page.  


FINDING OF FACT

The veteran has a slight degree of hypothyroidism manifested 
by lethargy, slight depression, and an increase in thyroid-
stimulating hormone levels, as well as the need for the 
continued use of medication.


CONCLUSION OF LAW

An evaluation greater than 10 percent for hypothyroidism with 
tachycardia is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.119, Diagnostic Code 7903 (1995); 
38 C.F.R. § 4.119, Diagnostic Code 7903 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and her representative allege that the veteran's 
service-connected hypothyroidism with tachycardia is 
manifested by increased adverse symptomatology that has 
become worse over time.  It is also requested that the 
veteran be afforded the benefit of the doubt.

VA treatment records, dated from January 1988 to June 1993, 
were received from the veteran.  These records show that the 
veteran had a history of hypothyroidism.  They also show her 
on-and-off use of medication for hypothyroidism.  See VA 
treatment records dated in January 1988, January 1989, 
February 1989, September 1989, November 1989, November 1990, 
May 1991, January 1992, August 1992, and June 1993; 
Echocardiogram Report dated in February 1989.  In addition, a 
January 1989 treatment record indicates that the veteran has 
Hashimoto's thyroiditis with persistent tachycardia at rest 
along with an increase in tachycardia with minimal exertion. 

The veteran appeared for a VA examination in May 1995.  It 
was reported that she was first diagnosed with Hashimoto's 
thyroiditis in 1981.  At that time, she was placed on 
Synthroid replacement.  It was noted that the veteran had not 
been seeing an endocrinologist, and had been non-compliant 
with her thyroid replacement.  On examination, she was well 
developed, well nourished, and in no apparent distress.  
Blood pressure was 110/70 with a pulse of 63.  She had a 
regular rate and rhythm without murmurs, rubs, or gallops.  
There was no edema.

Recent laboratory studies reportedly showed a T4 
(levothyroxine/thyroxine) of 10.8 free T4 index, normal T3 
(triiodothyronine/liothyronine) resin uptake at 92, TSH 
(thyroid-stimulating hormone/thyrotropin) which was high at 
8.54, free thyroid index of 8.01, a normal estradiol level of 
122.2, high level of cortisol at 25, and a positive 
antimicrosomal antibody titer at 1 to 100.  The May 1995 VA 
examiner opined that the veteran's noncompliance with her 
thyroid treatment program had caused "a slight degree of 
hypothyroidism manifested by lethargy, slight depression[,] 
and an increase in her TSH level." 

In a May 1996 letter, Ronald K. Mayfield, M.D., reported that 
he had treated the veteran since 1995 for Hashimoto's 
thyroiditis that she was first diagnosed with in 1973.  In 
1973, anti-thyroglobulin antibody levels were positive at 
1:620 and anti-microsomal were positive at 1:3400 dilution.

The veteran testified at a personal hearing at the RO in July 
1996.  She reported that her disability had worsened.  
Specifically, she reported that she had abnormal thyroid 
levels.  She indicated that she took medication on a daily 
basis to control her thyroid levels, that her medication 
dosage had been increased, and that she was told that she 
would have to take the medication for the rest of her life.  
She also reported that she was frequently tired and that this 
required her to take naps in the afternoon.  In addition, she 
reported increasing incidents of an irregular heartbeat.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2000).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher evaluation at 
any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Historically, the veteran has been service connected for 
hypothyroidism with tachycardia and this disability was 
evaluated as 10 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1995).  See RO decision entered in May 
1995.

Before addressing the question of the propriety of a higher 
evaluation for the veteran's hypothyroidism with tachycardia, 
it should be pointed out that the schedular criteria by which 
diseases of the endocrine system are rated changed during the 
pendency of the veteran's appeal to the Board.  See 61 Fed. 
Reg. No. 20446 (May 7, 1996) (effective June 6, 1996).  
Therefore, adjudication of the claim must now include 
consideration of both the old and new criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  This rule of adjudication 
requires that the criteria most favorable to the veteran's 
claim be used.  Id.  (The Board notes that the veteran was 
advised of the new criteria by the RO in the most recent 
supplemental statement of the case.)

Under the new schedular criteria, a 10 percent rating 
requires fatigability or continuous medication for control.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2000).  A 30 percent 
rating requires fatigability, constipation, and mental 
sluggishness.  Id.  A 60 percent rating requires muscular 
weakness, mental disturbance, and weight gain.  Id.  And, a 
100 percent rating requires cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute) and sleepiness.  Id.

The criteria in effective prior to those listed above 
provided for a 10 percent rating for moderate hypothyroidism 
with fatigability or when there was a need for continuous 
medication.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).  
A 30 percent rating required moderately severe 
hypothyroidism, sluggish mentality and other indications of 
myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  Id.  A 60 percent rating 
required severe hypothyroidism, the symptoms under 
"pronounced" somewhat less marked, decreased levels of 
circulating thyroid hormones (T4 and/or T3, by specific 
assays).  Id.  And, a 100 percent rating required pronounced 
hypothyroidism with a long history and slow pulse, decreased 
levels of circulating thyroid hormones (T4 and/or T3, by 
specific assays), sluggish mentality, sleepiness, and slow 
return of reflexes.  Id. 

Since the criteria for a higher (30 percent) evaluation under 
either the old or new criteria lists similar problems, at 
least in part, the Board will consider them at the same time.  
As noted above, when examined by VA in 1995, the veteran's 
adverse symptoms included lethargy, slight depression, and 
increased TSH level.  Moreover, the severity of the veteran's 
disability was characterized as "slight."  In addition, the 
laboratory results reported at the 1995 VA examination 
revealed T4 of 10.8 free T4 index, normal T3 resin uptake at 
92, and a free thyroid index of 8.01.  No where in the record 
was the veteran's disability found to produce "moderately 
severe" difficulties with problems such as myxedema, or 
mental sluggishness, fatigability, and constipation.  38 
C.F.R. § 4.119, Diagnostic Code 7903 (1995); 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2000).  

While the veteran has claimed to have difficulty with chronic 
fatigue, and required increased dosage of medication, as well 
as an increase in the frequency of her irregular heart beat, 
she has not been shown to experience any sluggish mentality 
or constipation.  As to her claim of increased tachycardia, 
the Board notes that such a problem is not characteristic of 
hypothyroidism, but instead is typically rated in conjunction 
with hyperthyroidism.  38 C.F.R. § 4.119, Diagnostic Code 
7900.  Nevertheless, tachycardia does not appear to warrant a 
higher rating, either in conjunction with the thyroid problem 
or separately.  38 C.F.R. § 4.104, Diagnostic Code 7014 
(1997); 38 C.F.R. § 4.104, Diagnostic Codes 7008, 7011 
(2000).  This is so because tachycardia has not been shown 
clinically.  Such a problem has been noted historically in 
the record, but when examined, her rate and rhythm were 
normal.  On this point, it should be noted that a lay witness 
can provide evidence as to the visible symptoms or 
manifestations of a disease or disability, but her belief as 
to the current severity of her service-connected disability 
is not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran has not been shown to possess, may provide 
evidence requiring medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  

Moderately severe hypothyroidism, problems such as sluggish 
mentality and myxedema, or decreased levels of circulating 
thyroid hormones have not been shown as characteristic of the 
veteran's problems.  The laboratory reports are not easily 
interpreted, but it does not appear that she has decreased 
levels of T3 or T4.  (As explained below, further evidentiary 
development might have clarified this point, but was not 
obtained because of the veteran's failure to report for 
examination.)  Additionally, under the new criteria, it has 
not been shown that she has fatigability, constipation, and 
mental sluggishness.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(2000).  

The Board is compelled to rate the current severity of the 
veteran's service-connected disability based on the existing 
record because additional evidence which was sought by the 
Board's earlier remand was not obtained.  This is so because 
the veteran failed to report for the scheduled VA 
examination.  38 C.F.R. § 3.655 (2000).  Since the question 
before the Board is whether a higher original rating should 
be awarded, and because the veteran did not report for an 
examination, the Board must address the claim on the basis of 
the available record.  Id; Fenderson, supra.  Given the 
explanation set out above, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher evaluation, whether evaluating her case under the old 
or new criteria.  See 38 C.F.R. § 4.7 (2000).  This is true 
throughout the period of time during which her claim has been 
pending.  Fenderson, supra.


ORDER

An evaluation greater than 10 percent for hypothyroidism with 
tachycardia is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

